Case 2:19-cv-06906-VAP-GJS Document 81 Filed 02/05/21 Page 1 of 2 Page ID #:674




 1    Nancy E. Wolff, Esq., No. 133334
      nwolff@cdas.com
 2
      COWAN, DEBAETS, ABRAHAMS,
 3    & SHEPPARD LLP
      9454 Wilshire Boulevard, Suite 901
 4
      Beverly Hills, CA 90212
 5    Telephone: (310) 492-4392
      Telefax: (310) 492-4394
 6
      NWolff@cdas.com
 7
      Attorneys for Plaintiff
 8
      TEAMLAB INC.
 9
10
                            UNITED STATES DISTRICT COURT

11
                          CENTRAL DISTRICT OF CALIFORNIA

12
       TEAMLAB INC., a Japanese                Case No.: 2:19-cv-06906-VAP-GJS
       corporation,
13                                             PLAINTIFF’S NOTICE OF
14
                        Plaintiff,             MOTION TO COMPEL
15     vs.                                     (L.R. 7-4 et seq.)
16
       MUSEUM OF DREAM SPACE,                  Date: March 3, 2021
17     LLC, a California limited liability     Time: 11:00 a.m.
18     company, and DAHOOO                     Crtrm: 640
       AMERICAN CORPORATION, an
19     Illinois corporation,                   Judge: Hon. Gail J. Standish
20
                        Defendants.
21

22
             TO DEFENDANTS AND THEIR COUNSEL OF RECORD:
23
             NOTICE IS HEREBY GIVEN that on Wednesday, March 3, 2021 at 11:00 a.m.
24
     or as soon as the matter may be heard, before the Honorable Gail J. Standish, in the
25
     above-entitled court, located at 255 E. Temple St., Los Angeles, California 90012,
26
     plaintiff TEAMLAB INC. (“teamLab”), will bring a motion to compel, in accordance
27
     with the Court’s February 3, 2021 Order. Dkt. No. 80.
28


                          PLAINTIFF’S NOTICE OF MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 81 Filed 02/05/21 Page 2 of 2 Page ID #:675




 1         NOTICE IS FURTHER GIVEN that this motion is made following the
 2   conferences of counsel pursuant to L.R. 7-3 (and, at that time, L.R. 37-1) which took
 3   place on January 7, 2021 and January 25, 2021, via telephone.
 4         teamLab’s motion is based on this Notice of Motion; the Annexed Memorandum
 5   of Law; L.R. 7-4 et seq.; the Court’s Standing Order; the Court file; and any arguments
 6   made at the hearing should the Court deem a hearing to be necessary.
 7   Dated:      February 5, 2021                  COWAN DEBAETS ABRAHAMS
 8                                                 & SHEPPARD, LLP
 9                                                 By: /s/Nancy E. Wolff
10                                                 Nancy E. Wolff, Esq., No. 133334
11                                                 Scott J. Sholder, Esq., pro hac vice
12                                                 Attorneys for Plaintiff,
13                                                 TEAMLAB INC.
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                             2
                          PLAINTIFF’S NOTICE OF MOTION TO COMPEL
